                                                                                                                                                  "' '
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Pagel of!   '.) \



                                    UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                     Uni.ted States of America                                JUDGMENT IN A CRIMINAL CASE
                                 v.                                           (For Offenses Committed On or After November I, 1987)


                   Elizabeth Martinez-Jeronimo                                Case Number: 3:19-mj-21273

                                                                              Merle N Schneidewind
                                                                              Defendant's Attorney


REGISTRATION NO. 83952298
THE DEFENDANT:
 lz:J pleaded guilty to count( s) 1 of Complaint
                                           ~~~-'-~~~~~~~~~~~~~~~~~~~~~~~~-


 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                             Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

 D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~-




 D Count(s)        ~~~~~~~~~~~~~~~~~-
                                                                               dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             ){TIME SERVED                               D

  lz:J Assessment: $10 WAIVED lz:J Fine: WAIVED
  lz:J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
.J];le defendant's possession at the time of arrest upon their deportation or rell)ovat .        "2..-
.-TI y~u~f;f~~~ds defen.dant be deported/removed with relative,fl~\,\St\V'\ -.)<:\\1\'ll\.S-rele, charged in case

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, March 14, 2019

                  (~ ~--_;,::>F=:::::==-::--------. Da'4te
                                                      oflmposition.fYof
                                                                 Sentence                                                 ·
                    (         .:_____ "_                                                      1/l
Received ousM -----                         ---Fl[ E Q                    -H-+1-0-'I.'---l-B-L~-11-1-R-0--1,BLI<LE-R_T_N_._B_L_O_C_K_ _ __
                                             .
                                                                             UNITED STATES MAGISTRATE JUDGE
                                                    MAR 1 4 2019
                                          CLERK US DISTRICT COURT
 Clerk's Office Cop                   svouTHERN D1STR1cT oF CALIFORNIA                                                   3:19-mj-21273
                                    • B                        DEPUTY
